Decided July 13, 1909.
On Petition for Rehearing.
[102 Pac. 795.]
Mr. Justice Eakin
delivered the opinion of the court.
But two points are urged in this motion: (1) That we should accept the location of the beginning point of the Webster survey upon the testimony of a witness who was present when the Webster claim was surveyed as to his recollection of its location; (2) that the court should determine the angle in the government meander line to which the Webster survey is tied, as being 7.50 chains north 17 degrees east from the northeast corner of lot 2 in section 26.
5. As to the first point, we cannot accept the recollection and testimony of a witness as to a surveyor’s location *180of a corner after a lapse of 34 years. That would hardly be a safe precedent.
6. As to the second point, we have nothing before us showing the manner or place of the location of the northeast corner of lot 2 as it was originally located by the county surveyor, who surveyed the Webster tract. He seems to have established a corner, and referred to that as a witness corner to identfy an angle in the meander line. Neither does it appear that the surveyors in the present case found or acted upon a monument established by the earlier survey; nor is there anything to indicate that a permanent monument had been established, or that there is any county record of the original survey establishing the northeast corner of lot 2. In other words,' it does not appear that the northeast corner of lot 2, as now recognized by Whereat, is the same point mentioned in the Webster survey. The witness Whereat locates the northwest corner of lot 2 as 1,316.5 feet (19.986 chains) north 0 degrees 31 minutes west from, the southwest corner of section 26. This, of course, must approximately correspond with the length of a line perpendicular from the south line of section 26 at its point of intersection with the meander line north to the north line of lot 2, from which, together with the course and distances of the meandér line northerly from the section line, we can compute exactly the point where the north line of lot 2 intersects the meander line. We find that it will intersect the meander line at a point 6.94 chains north 17 degrees east from the first angle in the meander line north from the section line. The whole distance of that course to the second angle is 15 chains. This will make the distance from the northeast corner of lot 2 to the angle in the meander line, to which the Webster survey is tied, 8.06 chains, or about 56 links (36.96 feet), farther east than as located by Whereat. If we take Polley’s measurement of the west line of lot 2, 1,305.71 feet (19.783 chains), it will make the distance from the *181northeast corner of lot 2 to that angle 8.23 chains, and this indicates that the first survey of the Webster tract located the northeast corner of lot 2 at a different point than it is now located by Whereat.
These figures add additional strength to the features mentioned in the opinion, indicating that the northeast corner of lot 2 has not been properly located in the Whereat survey, and should not be taken as the starting point from which to locate the angle referred to. The writer does not make these figures to control any subsequent survey. They are based on the figures in the record, while a correct survey may produce different results. But with the points mentioned in the opinion they indicate that Wliereat’s location of that corner should not be accepted as final. We adhere to our former opinion.
Motion is denied. Reversed : Rehearing Denied.